               Case 1:19-cv-00492-EPG Document 23 Filed 04/17/20 Page 1 of 3



     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:19-cv-00492-EPG
13   FERNANDO GONZALEZ,                              )
                                                     )
14                   Plaintiff,                      )       JOINT STIPULATION AND ORDER FOR
                                                     )       EXTENSION OF TIME TO RESPOND TO
15        vs.                                        )       PLAINTIFF’S OPENING BRIEF
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )       (ECF No. 22)
                                                     )
17                                                   )
                     Defendant.                      )
18                                                   )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from April 16,
21   2020 to April 23, 2020. This is Defendant’s fourth request for extension. Good cause exists to

22   grant Defendant’s request for extension due to continued illness of Counsel. In addition,

23   Counsel also has over 100+ active social security matters, which require two more dispositive
24   motions until mid-May. Due to unanticipated leave, shortened staff, and heavy caseload,

25   Counsel needs additional time to adequately review the transcript and properly respond to
26   Plaintiff’s Opening Brief.

27           The parties further stipulate that the Court’s Scheduling Order shall be modified
28   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
     JS for Extension of Time and Order                                     Case No 1:19-cv-00492-EPG

                                                         1
               Case 1:19-cv-00492-EPG Document 23 Filed 04/17/20 Page 2 of 3



 1   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 2   reasonably practicable, as Counsel has been out of the office.
 3
 4                                                Respectfully submitted,
 5
     Dated: April 16, 2020                        /s/ Jonathan Pena
 6
                                                  (*as authorized by email on April 16, 2020
 7                                                JONATHAN PENA
                                                  Attorney for Plaintiff
 8
     Dated: April 16, 2020                               MCGREGOR W. SCOTT
 9
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
11                                                Social Security Administration
12
13                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
14                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS for Extension of Time and Order                                 Case No 1:19-cv-00492-EPG

                                                     2
               Case 1:19-cv-00492-EPG Document 23 Filed 04/17/20 Page 3 of 3



                                                  ORDER
 1
 2           Pursuant to the stipulation of the parties (ECF No. 22) and finding good cause exists, IT
 3   IS ORDERED that Defendant is granted an extension of time, to April 23, 2020, to file a
 4   response to Plaintiff’s opening brief. All subsequent deadlines are extended accordingly.
 5
 6   IT IS SO ORDERED.

 7
         Dated:     April 17, 2020                             /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS for Extension of Time and Order                                  Case No 1:19-cv-00492-EPG

                                                      3
